DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent Application Publication 2006/0063432 A1).
As per claim 1, Chen teaches a connector 2, configured to be fitted with a connection object (along 217 in figure 6), comprising: a first insulator 21; a second insulator 11 movable relative to said first insulator 21; and one or more contacts 12 mounted to said first insulator 21 and said second insulator 11, wherein said second insulator 11 has a receiving portion 213 that is superimposed (seen in figure 3) on said first insulator 21 from a fitting side in a fitting 
As per claim 2, Chen teaches a connector 2, wherein said receiving portion 213 is formed over at least a part of an entire circumference (seen in figure 4) of a fitting surface between said connector 2 and said connection object (along 217 in figure 6).
As per claim 3, Chen teaches a connector 2, wherein said receiving portion 213 is formed along a direction substantially orthogonal to an arrangement direction of said contacts 12, and is superimposed on said first insulator 21 in said fitting direction (along line 8-8) between said connector 2 and said connection object (along 217 in figure 6).
As per claim 4, Chen teaches a connector 2, wherein said receiving portion 213 is formed along an arrangement direction of said contacts 12, and is superimposed on said first insulator 21 in said fitting direction (along line 8-8) between said connector 2 and said connection object (along 217 in figure 6).
As per claim 5, Chen teaches a connector 2, wherein a corner (along 216) of said receiving portion 213 is cut out as viewed from said fitting side between said connector 2 and said connection object (along 217 in figure 6).
As per claim 6, Chen teaches a connector 2, further comprising a shielding member 23 mounted to said first insulator 21, wherein said receiving portion 213 is located closer to said fitting side between said connector 2 and said connection object (along 217 in figure 6) than an end edge of a side face 232 of said shielding member 23.
As per claim 7, Chen teaches a connector 2, wherein said second insulator 11 is wider on said fitting side between said connector 2 and said connection object (along 217 in figure 6) 
As per claim 8, Chen teaches a connector 2, wherein said receiving portion 213 has a guide portion (along 213) inclined, from an outside toward an inside, to a side opposite to said fitting side, at an inner edge (seen in figure 4).
As per claim 9, Chen teaches an electronic device (see paragraph [0004]) comprising a connector 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831